Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 7, 2016

                                    No. 04-16-00053-CV

                                      IN RE R.M.M.,

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-02913
                           Honorable Peter Sakai, Judge Presiding


                                       ORDER
       Appellant’s second motion for extension of time to file her brief is granted. We order
appellant to file her brief by April 14, 2016.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court